Case 1:20-cr-00068-DLH Document 324 Filed 08/10/20 Page 1 of 1

oN
os

Case 1:20-cr-00068-DLH *SEALED* Document 6 Filed 06/04/20 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

Vv. ) SE
Damone Keith Adams II a/k/a Black a/k/a Dame a/k/a D Case No. 1:20-cr-68-01 - ° eral
a/k/a Plata O Plomo a/k/a Dad ) eS mr
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

 

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
Damone Keith Adams II a/k/a Black a/k/a Dame a/k/a D a/k/a Plata O Plomo a/k/a Dad

(name of person to be arrested) ;

who is accused of an offense or violation based on the following document filed with the court:

@M Indictment O Superseding Indictment O Information 1) Superseding Information © Complaint
© Probation Violation Petition 1 Supervised Release Violation Petition OViolation Notice (€ Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances
Continuing Criminal Enterprise

 

/s/ Carla Schultz

Issuing officer's signature

Carla Schultz, Deputy Clerk

Printed name and title

Date: 06/04/2020

 

City and state: Bismarck, ND

 

 

Return

=
This warrant was received on (date) 6/ Y/ 269%, and the person was arrested on (date) //231 AOR

at (city and state) f\ ets b it, Mek

pate: 3/2/02 Don Bequen

ing officer's si gnats 'e

 

 

Printed gkame and title

 

 

Say Fergusgn Dusm

 
